Citation Nr: 1733487	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial disability rating for service-connected erectile dysfunction. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) during the period from August 1, 2009 to July 22, 2011.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from August 1967 to March 1969.  His awards and decoration included: a National Defense Service Medal; a Vietnam Campaign Medal; and a Vietnam Service Medal.  The Board sincerely thanks him for his service to his country.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2016, the Veteran testified before the undersigned at a Video Conference hearing; a transcript of which is associated with the record.  In September 2016, the Board remanded the claims for further evidentiary development to include a VA genitourinary examination. 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's erectile dysfunction has not manifested with a deformity of the penis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of noncompensable for the Veteran's service-connected erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7522 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requirement for increased rating claims is generic notice, that is, notice of the type of evidence needed to substantiate the claims, namely, evidence demonstrating a worsening or increase in severity of the disabilities and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his claims in a May 2009 letter, which explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record. It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).

Pertinent post-service treatment records are associated with the Veteran's claims file.  The RO arranged for prostate and genitourinary examinations in October 2009, December 2011, December 2012, November 2015, and December 2016.  The Board finds that, cumulatively, these examinations and their medical opinions are adequate for rating purposes as the VA examiners reviewed the record and noted the history of the disability.  The VA examiners conducted thorough examinations of the Veteran with notation of all clinical findings necessary for a proper determination in these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

In September 2016, the Board remanded the claim for further evidentiary development to include obtaining records regarding the Veteran's penis deformity and to provide for a new VA examination.  In October 2016, the RO sent the Veteran a request for information, explaining that it sought the penile deformity opinion testified to at the June 2016 hearing, and included an Authorization and Consent to Release Information form, and a General Release for Medical Provider Information form.  In response, the Veteran replied that the information sought was in the possession of VA, and provided copies of some pages of VA medical records already within the record.  Accordingly, the Board finds that the RO was in substantial compliance with its remand directive.  As such, VA's duty to assist regarding these records is met.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B. Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination, and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The United States Court of Appeals for Veterans Claim (Court) has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

C. Rating Criteria for Penile Deformity

In this case, the Veteran is service connected for erectile dysfunction as associated with his service-connected adenocarcinoma of the prostate.  The RO has rated the Veteran's erectile dysfunction as noncompensable.  

Erectile dysfunction is rated by analogy, to "penis, deformity, with loss of erectile power," Diagnostic Code 7522.  See 38 C.F.R. § 4.20.  The rating schedule provides a 20 percent rating for deformity of the penis with loss of erectile power.  This is a conjunctive set of criteria; both must be present to warrant compensation at the sole authorized level, 20 percent.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); but see Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  

II. Factual Background

Historically, the record shows that the Veteran was found to have a normal penis in a December 2007 VA medical record, and the January 2008 VA genitourinary examination.  In July 2008, the Veteran reported that he was unable to obtain an erection.  

During an October 2009 VA prostate cancer examination, the Veteran had a normal urethra examination.  

In a December 2009 VA medical record, upon physical examination the Veteran's penis was found to be unremarkable.  In a February 2010 VA medical record, the Veteran was noted as having a normal penis.  

During the December 2011 VA prostate cancer examination, the Veteran was noted not to have any scars related to his prostate cancer or its treatment.  He was reported to have a voiding dysfunction without signs or symptoms of obstruction.  Upon physical examination, his penis was reported as normal.  

During the December 2012 VA prostate cancer examination, the Veteran was noted not to have any scars related to his prostate cancer or its treatment.  The Veteran was reported to have a voiding dysfunction without signs or symptoms of obstruction.  

In a November 2013 VA medical note, the Veteran was noted as undergoing a corrective surgery for his erectile dysfunction.  

During the November 2015 VA prostate cancer examination, the Veteran was noted not to have any scars related to his prostate cancer or its treatment.  The Veteran was reported to have a voiding dysfunction that caused urine leakage without signs or symptoms of obstruction.  He was not found to have other obstructive symptoms.  Nor was not found to have any other residual conditions and/or complications due to prostate cancer or its treatment.  He did not have any scars related to any conditions or treatments, and there were no other pertinent physical findings, complications, conditions, signs or symptoms.  

At the June 2016 hearing, the Veteran testified that he had a penile deformity, and was advised of same by his doctors.  He underwent a surgery to correct his loss of erectile power.  His representative reported that the Veteran's radiation treatment deformed the Veteran's penis.

During the December 2016 VA male reproductive system conditions examination, the Veteran stated that his erectile dysfunction has remained the same, and that he did not have any penis deformity.  The Veteran declined a physical examination of his penis, and reported that he had normal penis anatomy without deformity or other abnormality.  

III.   Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for increase.  The criteria for a compensable evaluation are not met, nor are they more nearly approximated.  Throughout the appeal period, the evidence of record does not establish that the Veteran suffered a deformity of the penis as a manifestation of his erectile dysfunction and/or as secondary to treatment of his prostate cancer.  Where the criteria for a compensable rating under a diagnostic code are not met, as here, a noncompensable rating is awarded.  See 38 C.F.R. § 4.31.  Consequently, there is no basis for a separate rating for erectile dysfunction under the rating schedule.  See 38 C.F.R. § 4.14.  As such, an increased rating for penis deformity is not warranted.  

Where a determinative issue involves a medical question, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to describe the physical attributes of his penis, or experiencing erectile and voiding dysfunction, any contentions by the Veteran that he has any penile deformity related to the treatment of his service-connected disabilities does not constitute competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving a medical  diagnosis, medical causation, or whether a particular manifestation results from a specific disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  The Board thus finds that the Veteran's contentions, weighed against the examination findings, are insufficient to support a compensable evaluation, and his claim for that benefit must be denied.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A compensable rating for service-connected erectile dysfunction is denied. 







REMAND

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  However, given the current record on appeal and the nature of this claim, the Board finds that it is necessary to remand this claim once again.

At the June 2016 hearing, the Veteran testified that his doctor provided opinions that his service-connected anorectal fistula rendered him unemployable from August 1, 2009 to July 22, 2011.  Upon review of the record, the Board notes that in a June 2009 VA medical record the Veteran was recorded as experiencing pain and malodorous drainage due to anorectal fistula.  The clinician opined that the Veteran was unemployable at this time due to the "persistent problems" related to these symptoms.  In a December 2009 VA medical record, the clinician noted that the Veteran's anorectal fistula would be difficult to resolve.  In a February 2010 VA medical record, it was noted that the perianal fistula had healed, and the Veteran had proctitis.  In a July 2010 VA medical record, the clinician noted that the Veteran had chronic rectal pain that stemmed from radiation therapy for prostate cancer, and that he continued to be unemployable due to significant rectal pain.  The Board notes that these records did not provide a rationale regarding the permanency or the specific functional limitations related to the Veteran's anorectal fistula.

At the time of the October 2009 TDIU examination, the Veteran was not service connected for anorectal fistula.  This disability was service connected as rectal leakage associated with prostate adenocarcinoma in February 2013, and was given an effective date of September 18, 2008.  As such, the effect of this disability on the Veteran's employability, both individually and in conjunction with his other service-connected disabilities, was not considered.  Notably, in the October 2009 TDIU examination the VA examiner suggested that the Veteran was able to perform sedentary work.  Accordingly, there is no VA medical opinion that addresses the permanency, functional limitations, or effect of employability of the Veteran's anorectal fistula, individually or in combination with his other service-connected disabilities, between August 1, 2009 to July 22, 2011.  As such, the Board finds that a retrospective medical opinion is necessary for the proper adjudication of the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1. Please perform all development action deemed necessary for adjudication of the TDIU claim.
 
2. Please request an appropriate opinion giver to provide an opinion regarding the Veteran's employability from August 1, 2009 to July 22, 2011.  

The opinion giver should be provided the Veteran's employment history between August 1, 2009 and July 22, 2011, and provide an opinion as to the effect of the service-connected disabilities on his ability to secure (obtain) and follow (maintain) substantially gainful employment.  The opinion giver should review the relevant evidence in the claims folder, to include any VA medical examinations regarding the above stated time period in the course of rendering any opinion.  Thereafter, the opinion giver should offer the following opinion: between August 1, 2009 and July 22, 2011 what was the effect of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful employment?  The service connected disabilities from that time include prostate adenocarcinoma, PTSD, diabetes mellitus type II with bilateral nuclear sclerotic cataracts, bilateral glaucoma, bilateral lower extremity sensory polyneuropathy, rectal leakage associated with prostate adenocarcinoma, a fungal infection of the feet, and erectile dysfunction. 

In rendering the opinion, the opinion giver should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any nonservice-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.

3. After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.
 
4. After all development has been completed, the AOJ should adjudicate the issue of entitlement to TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


